Case 1:19-cv-04083-JPB Document 28-1 Filed 02/18/20 Page 1 of 1

SUPPLEMENTAL DECLARATION OF FRANK TRAMMER

I, Frank Trammer, declare as follows:

L. My name is Frank Trammer and I am competent in all respects to testify to the matters
set forth herein. I have personal knowledge of the facts stated herein and know them to be true, and I
give this declaration freely and for use in The Estate of Scott Schultz, William Schultz and Lynne
Schultz v. Board of Regents of the University System of Georgia, by and on behalf of Georgia Institute
of Technology, and Tyler Austin Beck, in the U.S. District Court for the Northern District of Georgia,
Case No. |:19-cv-04083.

es This declaration supplements my earlier declaration dated December 3, 2019 which
identified and attached the usb drive containing the audio recording of Scott Schultz’s 911 call and
the security camera video files for the time period corresponding to Schultz’s encounter with
GTPD officers on September 16, 2017.

> The security camera video files that were identified in and attached to my prior
declaration constitute all of the Georgia Tech video footage and files of the incident. There is no
other security camera or surveillance video footage of the incident. There is no body camera video
footage of the incident because the responding officers did not have body cameras. There is no
patrol car video footage of the incident because no GTPD in-car cameras were activated during the
incident.

I declare under penalty of ra that the foregoing is true and correct.

Dated: ©2)}71| 2030 Rem J MB
Frank Trammer
